DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 02/24/2021 for application with case number 16/275585 (filed on 02/14/2019) in which claims 1-19 were originally presented for examination.

Status of Claims
Claims 1-2, 8, and 14 are currently amended. Claims 3, 10, and 16 have been cancelled. Accordingly, Claims 1-2, 4-9, 11-15, and 17-19 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. DE102018203658, filed on 03/12/2018.

	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 02/14/2019 has been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

Response to Arguments 
Applicant's arguments filed on 02/24/2021 have been fully considered and are addressed as follows:
Regarding the Claim Objections: 
Claim 2 objection is withdrawn, as the amended claim 2 filed on 02/24/2021 have properly addressed the claim informality objection recited in the non-final office action mailed on 30/11/2020.
Regarding the Drawing objection: 
The objection is withdrawn, as the amendments to Drawings filed on 02/24/2021 have properly addressed the informalities recited in the non-final office action mailed on 30/11/2020.
Regarding the claim rejections under 35 USC §101: 
The rejections of claims 1-13, for being not directed to patent-eligible subject matter, are withdrawn, as the amended claims filed on 02/24/2021 have overcome the rejection as recited in the non-final office action mailed on 30/11/2020.
Regarding the claim rejections under 35 USC §102(a)(1):  
Applicant’s arguments regarding the rejections of the claims 1-19 as being clearly anticipated by the prior art of Di Censo (PG Pub. No. US 2015/0366350 A1) have been fully considered. However, those arguments are not persuasive.
Applicant asserts that:
“Applicant has amended the independent claims and submits that the claims, as amended, are not anticipated by Di Censo et al. for the reasons discussed during the interview and repeated below … Applicant's claim invention advantageously determines a transfer data set for transferring the initial sitting position into the target sitting position at a rate of change below a perception threshold. The perception threshold is a threshold rate of change at which a person seated in the vehicle seat cannot perceive the rate of change. Additionally, Applicant's claimed invention requires a value indicative of a journey time is taken into account when determining the transfer data set. As such, the journey time is used to determine the transfer data set for transferring the initial sitting position into the target sitting position at a rate below the perception threshold. Now here does Di Censo et al. teach or even suggest the recited claim limitations. As such, Di Censo et al. fails to anticipate the claims, as amended. Applicant therefore respectfully requests that the rejection to claims 1-19 under 35 U.S.C. §102(a)(l) based on Di Censo et al. therefore be withdrawn.” (see Remarks pages 9-11; emphasis added)

The examiner respectfully disagrees. Examiner notes that Applicant’s arguments are all focusing on new limitations added to the amended base claims 1, 8, and 14 apparently to overcome the current anticipation rejection under §102(a)(1) as recited in the non-final office action mailed on 11/30/2020. Those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant’s amendment. 
However, Examiner points to Di Censo, which discloses that persons skilled in the art will recognize that embodiments of the posture adjustment system 100 may be configured to perform any adjustments to the posture of user 160 slowly enough [i.e., rate of change] or over a long enough duration of time [i.e., Journey time] to avoid startling, surprising or otherwise distracting the user 160 [i.e., below a perception threshold by being carried out so slowly that the person sitting in the vehicle seat cannot perceive them (see instant application specification ¶40)]. In addition, Di Censo teaches a computing device 150 generates a posture model based on optical sensor 151, which could be a time-of-flight [journey time] sensor. And, Di Censo further teaches to record sensor data associated with body of user and/or environment of user over a period of time [journey time] (see at least Di Censo’s Fig. 7, Fig. 8, ¶[0024], ¶¶[0041]-[0043], and ¶¶[0076]-[0083]).
For at least the foregoing reasons, and the rejections outlined below, the prior art rejections are maintained.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 USC §102(a)(1) as being clearly anticipated by US PG Pub. No. 2015/0366350 A1 (also published as US 9,808,084 B2) to Di Censo et al. (hereinafter “Di Censo”) which is found in the IDS submitted on 02/14/2019.

As per claim 1, Di Censo teaches a method for operating a vehicle seat of a motor vehicle with electric seat adjustment (see ¶[0070]: method steps for adjusting the posture of a seated person) comprising the steps of:
importing with a control device (see Fig. 1 [reproduced below for convenience], Fig. 9 & ¶[0019]: Computing device 150 [control device] is configured to control the position and/or angle of a given section of chair 110) a measurement data set that is representative of an initial sitting position of a person sitting on the vehicle seat (see Fig. 7 (step 702): Acquiring sensor data [importing a measurement data] associated with body of user, and see ¶[0008] & ¶[0071]: acquiring sensor data that reflects a current posture [initial sitting position] associated with the seated person); 
evaluating with the control device the measurement data set in order to determine a target sitting position data set for a target sitting position (see Fig. 7 (steps 704 & 706) & ¶¶[0072]-[0073]: Generate posture model that reflects posture of user, and compare [evaluating] posture model to desired [target sitting position] or optimal posture for user);  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Di Censo’s Fig. 1
evaluating with the control device at least the measurement data set and the target sitting position data set in order to determine a transfer data set for transferring the initial sitting position into the target sitting position at a rate of change below a perception threshold, wherein the perception threshold is a threshold rate of change at or below which a person seated in the vehicle seat cannot perceive the rate of change (see Fig. 7 (step 708) & ¶[0074]: Generate set of posture changes [transfer data set] that reflect differences between posture model and desired [target sitting position] or optimal posture for user, and see ¶¶[0041]-[0043]: In any scenario, persons skilled in the art will recognize that embodiments of the posture adjustment system 100 may be configured to perform any adjustments to the posture of user 160 slowly enough [rate of change] or over a long enough duration of time [journey to avoid startling, surprising or otherwise distracting the user 160 [below a perception threshold, i.e. carried out so slowly that the person sitting in the vehicle seat cannot perceive them]), and wherein a value indicative of a journey time is taken into account when determining the transfer data set (see ¶[0024]: Optical sensor 151 is configured to record optical data associated with user 160 … Optical sensor 151 could be a time-of-flight [journey time] sensor … Based on the sensor data provided by optical sensor 151, as well as that provided by sensor arrays 122, 132, and 142, computing device 150 generates a posture model that represents the current posture of user 160, and see Fig. 7 (step 708): Generate set of posture changes [transfer data set] that reflect differences between posture model and desired or optimal posture for user, and see Fig. 8 & ¶¶[0078]-[0083]: Record sensor data associated with body of user and/or environment of user over a period of time [journey time]), and 
operating the vehicle seat with the electric seat adjustment (see Fig. 1 & Fig. 7 (step 712): “Adjust seat to effect posture changes”, and see ¶[0076]: At step 712, computing device 150 adjusts a seat associated with posture adjustment system 100 to effect the posture changes generated at step 708).

As per claim 2, Di Censo teaches the method as claimed in claim 1, accordingly, the rejection of claim 1 above is incorporated.
Di Censo further teaches comprising the step of evaluating a reference data set when the target sitting position data set is evaluated (see Fig. 7 (step 706): Compare posture model to desired  [target sitting position data set] or optimal posture for user [reference data set]).  

As per claim 3, (cancelled)

As per claim 4, Di Censo teaches the method as claimed in claim 1, accordingly, the rejection of claim 1 above is incorporated.
Di Censo further teaches wherein the transfer data set is combined with an attenuation factor (see ¶¶[0041]-[0043]: In any scenario, persons skilled in the art will recognize that embodiments of the posture adjustment system 100 may be configured to perform any adjustments to the posture of user 160 slowly enough [rate of change] or over a long enough duration of time  [attenuation factor, i.e. slow modifications to the person’s sitting position can be taken into consideration] to avoid startling, surprising or otherwise distracting the user 160, and see ¶[0033]: Computing device 150 may perform adjustments to chair 110 depending on various environmental factors).  

As per claim 5, Di Censo teaches the method as claimed in claim 4, accordingly, the rejection of claim 4 above is incorporated.
Di Censo further teaches wherein the attenuation factor is increased each time it is combined with the transfer data set (see ¶¶[0041]-[0043]: In any scenario, persons skilled in the art will recognize that embodiments of the posture adjustment system 100 may be configured to perform any adjustments to the posture [transfer data set] of user 160 slowly enough or over a long enough duration of time [attenuation factor is increased , i.e. slow modifications to the person’s sitting position can be taken into consideration] to avoid startling, surprising or otherwise distracting the user 160, and see ¶[0033]: Computing device 150 may effect those posture corrections via adjustments [transfer data set] of chair 110, simultaneously or at different times [attenuation factor is increased]).

As per claim 6, Di Censo teaches the method as claimed in claim 1, accordingly, the rejection of claim 1 above is incorporated.
(see ¶¶[0029]-[0030]: computing device 150 could rely on a set of user preferences provided [return movement, i.e. the person’s memory effects can be taken into consideration] by user 160 that indicate a posture user 160 wishes to assume, see ¶[0073]: The desired or optimal posture could reflect, without limitation, at least one of an ergonomic model, a set of user preferences … The set of user preferences may be programmed by user 160 or approximated by computing device150 to reflect specific habits or trends associated with user 160, and see Fig. 2 & Fig. 9: User Preferences 220 & Database 922, and see ¶[0086]: The data stored within database 922 may include posture models, ergonomic models, user preferences, posture recommendations, posture-chair map ping data, or profile data for a given user that reflects any of the aforementioned data).

As per claim 7, Di Censo teaches the method as claimed in claim 1, accordingly, the rejection of claim 1 above is incorporated.
Di Censo further teaches wherein the method is carried out with a computer program product (see ¶[0008]: One or more embodiments set forth include a non-transitory computer-readable medium storing program instructions that, when executed by a processing unit, cause the processing unit to effect modifications to the posture of a seated person, see Fig 9: Computing Device 150 & Software Application 921, and see ¶[0086] Software application 921 includes program code that is executable by processing unit 900 to perform the functionality of posture adjustment system 100 described herein).

As per claim 8, Di Censo teaches a control device for operating a vehicle seat of a motor vehicle with electric seat adjustment (see Fig. 1, Fig. 9 & ¶[0019]: Computing device 150 is configured to control the position and/or angle of a given section of chair 110), wherein the control device is configured to import a measurement data set that is representative of an initial sitting (see Fig. 7 (step 702): Acquiring sensor data [importing a measurement data] associated with body of user, and see ¶[0008] & ¶[0071]: acquiring sensor data that reflects a current posture [initial sitting position] associated with the seated person), the control device is configured to evaluate the measurement data set in order to determine a target sitting position data set for a target sitting position (see Fig. 7 (steps 704 & 706) & ¶¶[0072]-[0073]: Generate posture model that reflects posture of user, and compare [evaluating] posture model to desired [target sitting position] or optimal posture for user) and control device is configured to evaluate at least the measurement data set and the target sitting position data set in order to determine a transfer data set for transferring the initial sitting position into the target sitting position at a rate of change that is below a perception threshold, wherein the perception threshold is a threshold rate of change at or below which a person seated in the vehicle seat cannot perceive the rate of change (see Fig. 7 (step 708) & ¶[0074]: Generate set of posture changes [transfer data set] that reflect differences between posture model and desired [target sitting position] or optimal posture for user, and see ¶¶[0041]-[0043]: In any scenario, persons skilled in the art will recognize that embodiments of the posture adjustment system 100 may be configured to perform any adjustments to the posture of user 160 slowly enough [rate of change] or over a long enough duration of time to avoid startling, surprising or otherwise distracting the user 160 [below a perception threshold]), wherein the control device is configured to take into account a value indicative of a journey time when determining the transfer data set (see ¶[0024]: Optical sensor 151 is configured to record optical data associated with user 160 … Optical sensor 151 could be a time-of-flight [journey time] sensor … Based on the sensor data provided by optical sensor 151, as well as that provided by sensor arrays 122, 132, and 142, computing device 150 generates a posture model that represents the current posture of user 160, and see Fig. 7 (step 708): Generate set of posture changes [transfer data set] that reflect differences between posture model and desired or optimal posture for user, and see Fig. 8 & ¶¶[0078]-[0083]: Record sensor data associated with body of user and/or environment of user over a period of time [journey time]), and wherein the control device operates the vehicle seat with the electric seat adjustment (see Fig. 1 & Fig. 7 (step 712): “Adjust seat to effect posture changes”, and see ¶[0076]: At step 712, computing device 150 adjusts a seat associated with posture adjustment system 100 to effect the posture changes generated at step 708).

As per claim 9, Di Censo teaches the control device as claimed in claim 8, accordingly, the rejection of claim 8 above is incorporated.
Di Censo further teaches wherein the control device is configured to also evaluate a reference data set when evaluating the target sitting position data set (see Fig. 7 (step 706): Compare posture model to desired  [target sitting position data set] or optimal posture for user [reference data set]).  

As per claim 10, (cancelled)

As per claim 11, Di Censo teaches the control device as claimed in claim 8, accordingly, the rejection of claim 8 above is incorporated.
Di Censo further teaches wherein the control device is configured to combine the transfer data set with an attenuation factor (see ¶¶[0041]-[0043]: In any scenario, persons skilled in the art will recognize that embodiments of the posture adjustment system 100 may be configured to perform any adjustments to the posture of user 160 slowly enough [rate of change] or over a long enough duration of time  [attenuation factor, i.e. slow modifications to the person’s sitting position can be taken into consideration] to avoid startling, surprising or otherwise distracting the user 160, and see ¶[0033]: Computing device 150 may perform adjustments to chair 110 depending on various environmental factors).    

As per claim 12, Di Censo teaches the control device as claimed in claim 11, accordingly, the rejection of claim 11 above is incorporated.
Di Censo further teaches wherein the control device is configured to increase the attenuation factor each time it is combined with the transfer data set (see ¶¶[0041]-[0043]: In any scenario, persons skilled in the art will recognize that embodiments of the posture adjustment system 100 may be configured to perform any adjustments to the posture [transfer data set] of user 160 slowly enough or over a long enough duration of time [attenuation factor is increased , i.e. slow modifications to the person’s sitting position can be taken into consideration] to avoid startling, surprising or otherwise distracting the user 160, and see ¶[0033]: Computing device 150 may effect those posture corrections via adjustments [transfer data set] of chair 110, simultaneously or at different times [attenuation factor is increased]).  

As per claim 13, Di Censo teaches the control device as claimed in claim 8, accordingly, the rejection of claim 8 above is incorporated.
Di Censo further teaches wherein the control device is configured to carry out a return movement at a return rate between two journeys (see ¶¶[0029]-[0030]: computing device 150 could rely on a set of user preferences provided [return movement, i.e. the person’s memory effects can be taken into consideration] by user 160 that indicate a posture user 160 wishes to assume, see ¶[0073]: The desired or optimal posture could reflect, without limitation, at least one of an ergonomic model, a set of user preferences … The set of user preferences may be programmed by user 160 or approximated by computing device150 to reflect specific habits or trends associated with user 160, and see Fig. 2 & Fig. 9: User Preferences 220 & Database 922, and see ¶[0086]: The data stored within database 922 may include posture models, ergonomic models, user preferences, posture recommendations, posture-chair map ping data, or profile data for a given user that reflects any of the aforementioned data).  

As per claim 14, Di Censo teaches a motor vehicle (see ¶[0033]: Chair 110 reside within an automobile [motor vehicle]) comprising: 
a vehicle seat (see Fig. 1 & ¶[0033]: Chair 110 [vehicle seat] reside within an automobile); 
electric seat adjustment (see Fig. 1, Fig. 9 & ¶[0033]: computing device 150 perform adjustments to chair 110 [electric seat adjustment]); and 
a control device for operating the vehicle seat with the electric seat adjustment (see Fig. 9 & ¶[0019]: Computing device 150 is configured to control the position and/or angle of a given section of chair 110), wherein the control device is configured to import a measurement data set that is representative of an initial sitting position of a person sitting in the vehicle seat (see Fig. 7 (step 702): Acquiring sensor data [importing a measurement data] associated with body of user, and see ¶[0008] & ¶[0071]: acquiring sensor data that reflects a current posture [initial sitting position] associated with the seated person), to evaluate the measurement data set in order to determine a target sitting position data set for a target sitting position (see Fig. 7 (steps 704 & 706) & ¶¶[0072]-[0073]: Generate posture model that reflects posture of user, and compare [evaluating] posture model to desired [target sitting position] or optimal posture for user) and to evaluate 11at least the measurement data set and the target sitting position data set in order to determine a transfer data set for transferring the initial sitting position into the target sitting position at a rate of change that is below a perception threshold, wherein the perception threshold is a threshold rate of change at or below which a person seated in the vehicle seat cannot perceive the rate of change (see Fig. 7 (step 708) & ¶[0074]: Generate set of posture changes [transfer data set] that reflect differences between posture model and desired [target sitting position] or optimal posture for user, and see ¶¶[0041]-[0043]: In any scenario, persons skilled in the art will recognize that embodiments of the posture adjustment system 100 may be configured to perform any adjustments to the posture of user 160 slowly enough [rate of change] or over a long enough duration of time to avoid startling, surprising or otherwise distracting the user 160 [below a perception threshold]), wherein the control device is configured to take into account a value indicative of a journey time when determining the transfer data set (see ¶[0024]: Optical sensor 151 is configured to record optical data associated with user 160 … Optical sensor 151 could be a time-of-flight [journey time] sensor … Based on the sensor data provided by optical sensor 151, as well as that provided by sensor arrays 122, 132, and 142, computing device 150 generates a posture model that represents the current posture of user 160, and see Fig. 7 (step 708): Generate set of posture changes [transfer data set] that reflect differences between posture model and desired or optimal posture for user, and see Fig. 8 & ¶¶[0078]-[0083]: Record sensor data associated with body of user and/or environment of user over a period of time [journey time]).

As per claim 15, Di Censo teaches the motor vehicle as claimed in claim 14, accordingly, the rejection of claim 14 above is incorporated.
Di Censo further teaches wherein the control device is configured to also evaluate a reference data set when evaluating the target sitting position data set (see Fig. 7 (step 706): Compare posture model to desired  [target sitting position data set] or optimal posture for user [reference data set]).  

As per claim 16, (cancelled) perceiving 

As per claim 17, Di Censo teaches the motor vehicle as claimed in claim 14, accordingly, the rejection of claim 14 above is incorporated.
(see ¶¶[0041]-[0043]: In any scenario, persons skilled in the art will recognize that embodiments of the posture adjustment system 100 may be configured to perform any adjustments to the posture of user 160 slowly enough [rate of change] or over a long enough duration of time  [attenuation factor, i.e. slow modifications to the person’s sitting position can be taken into consideration] to avoid startling, surprising or otherwise distracting the user 160, and see ¶[0033]: Computing device 150 may perform adjustments to chair 110 depending on various environmental factors).  

As per claim 18, Di Censo teaches the motor vehicle as claimed in claim 17, accordingly, the rejection of claim 17 above is incorporated.
Di Censo further teaches wherein the control device is configured to increase the attenuation factor each time it is combined with the transfer data set (see ¶¶[0041]-[0043]: In any scenario, persons skilled in the art will recognize that embodiments of the posture adjustment system 100 may be configured to perform any adjustments to the posture [transfer data set] of user 160 slowly enough or over a long enough duration of time [attenuation factor is increased , i.e. slow modifications to the person’s sitting position can be taken into consideration] to avoid startling, surprising or otherwise distracting the user 160, and see ¶[0033]: Computing device 150 may effect those posture corrections via adjustments [transfer data set] of chair 110, simultaneously or at different times [attenuation factor is increased]).  

As per claim 19, Di Censo teaches the motor vehicle as claimed in claim 14, accordingly, the rejection of claim 14 above is incorporated.
Di Censo further teaches wherein the control device is configured to carry out a return movement at a return rate between two journeys (see ¶¶[0029]-[0030]: computing device 150 could rely on a set of user preferences provided [return movement, i.e. the person’s memory effects can be taken into consideration] by user 160 that indicate a posture user 160 wishes to assume, see ¶[0073]: The desired or optimal posture could reflect, without limitation, at least one of an ergonomic model, a set of user preferences … The set of user preferences may be programmed by user 160 or approximated by computing device150 to reflect specific habits or trends associated with user 160, and see Fig. 2 & Fig. 9: User Preferences 220 & Database 922, and see ¶[0086]: The data stored within database 922 may include posture models, ergonomic models, user preferences, posture recommendations, posture-chair map ping data, or profile data for a given user that reflects any of the aforementioned data).  

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911.  The examiner can normally be reached on Monday thru Thursday; 8:00 AM - 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956 or you can reach supervisor Peter Nolan at (571)270-7016.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/T.E./Examiner, Art Unit 3661                           
	

	/THOMAS G BLACK/            Supervisory Patent Examiner, Art Unit 3661